MEMORANDUM **
Honorio Esteves Flores, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals denying his third motion to reopen the underlying denial of his application for cancellation of removal. The BIA concluded that the motion was numerically barred under 8 C.F.R. § 1003.2(c)(2).
Petitioner contends that numerical and time bars should not prevent consideration of his motion because he established an exception to the bar by demonstrating that there are changed country conditions in Mexico giving rise to his prima facie eligibility for relief under the Convention Against Torture.
The BIA acted within its discretion in concluding that petitioner’s third motion to reopen was numerically barred. See 8 C.F.R. § 1003.2(c). Also, petitioner failed to demonstrate changed country conditions to establish an exception to the bar. See Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.